Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 6 March 1807
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            Dear Grandpapa
                            
                            Edgehill March 6th. 1807
                        
                        Your fear of being a bankrupt is not badly founded as for I think if we were to count our letters you would
                            owe me a great many I do not however desire that you should pay me all as you have already too many to write I only wish
                            that you should keep up the correspondence by writing sometimes to me. Cornelia is very much pleased with the piece of
                            poetry you sent her. Mary says she would tell you what was in her letter gladly if she knew herself. your grass looks very
                            well and when you come you will see that it is quite green and handsome. Sister Ann and the children send their loves to
                            you give mine to Mrs. S. H. Smith when next you see her Adieu my Dear Grandpapa believe me to be your most affectionate
                            Grand Daughter
                        
                            E. W. Randolph
                            
                        
                    